In an action for a judgment declaring that certain orders of the Justice Court of the Town of Kent were not enforceable against the plaintiff, the plaintiff appeals from an order of the Supreme Court, Putnam County (O’Rourke, J.), dated December 17, 2007, which denied its motion for a preliminary injunction and granted the defendant’s motion to dismiss the complaint.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed because the issues raised have been rendered academic by the dismissal of the criminal charges against the defendant and the acknowledgment by the parties that the subject animals have been returned to the defendant (see Agriculture and Markets Law § 373 [6] [c]). Dillon, J.E, Miller, Angiolillo and Dickerson, JJ., concur.